Case 0:17-cv-60426-UU Document 428-11 Entered on FLSD Docket 02/08/2019 Page 1 of 5




                               ANNEX
                                 11
Case 0:17-cv-60426-UU Document 428-11 Entered on FLSD Docket 02/08/2019 Page 2 of 5




                                Exhibit
                                  62
Case 0:17-cv-60426-UU Document 428-11 Entered on FLSD Docket 02/08/2019 Page 3 of 5
Case 0:17-cv-60426-UU Document 428-11 Entered on FLSD Docket 02/08/2019 Page 4 of 5
Case 0:17-cv-60426-UU Document 428-11 Entered on FLSD Docket 02/08/2019 Page 5 of 5
